DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on February 2, 2022.
Claims 1-20 are pending.
Claims 1, 2 and 12 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “retrieve a group directory that lists group affiliations for each of the respective source code contributors, wherein the group directory comprises a corporate directory for an entity providing the software platform; tag each of the plurality of pull requests with a group affiliation of a source code contributor that submitted each of the plurality of pull requests; generate first aggregated processing metrics for a first subset of the plurality of pull requests by aggregating the respective processing metrics for each processing request in the first subset, wherein the first subset corresponds to pull requests tagged with a first group affiliation, and wherein the first aggregated processing metrics indicate a first average number of lines of source code changes for each processing request in the first subset; generate second aggregated processing metrics for a second subset of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
March 21, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191